Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 19 October 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Oct. 19. 1792.

I received yesterday your’s of the 7th. and am sincerely afflicted with the return of Anne’s indisposition. Having little confidence myself in medecine and especially in the case of infants, and a great deal in the efforts of nature, I direct my hopes towards them. Her mother was so much lower for 6 months, and was recovered almost instantaneously by a good breast of milk, that it learnt me to confide in some good turn of nature in these cases. Her indisposition will increase greatly the interest I feel in the return of every post-day.
When at Mount Vernon, on my way here, I asked of the President what his rotation of crops was. He told me it was of 7. years. To wit. 1. Corn and potatoes. 2. Wheat. 3. Buckwheat to be plowed in. 4 Wheat. 5. 6. 7. clover. His Corn and potatoes are in hills alternately 4. f. apart, and the alternation being in the cross row as well as the other, distances his corn to near 6. f. He says he makes as much corn as if there were no potatoes, and much more potatoes than corn. He is of opinion that a crop of potatoes improves the ground. His mixture of corn and potatoes would perhaps be a good way of beginning the introduction of potatoes into use in the farm but a continuance of it would leave us still exposed to the washings of the rain. My love to my dear Martha, and am with great and sincere esteem Dear Sir Your’s affectionately

Th: Jefferson

